Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kirk L. Anderson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint for failing to comply with a court order. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).
*691Because Anderson’s informal brief does not challenge the basis for the district court’s disposition, Anderson has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc„ 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED